Order, Supreme Court, Bronx County, entered on June 10', 1972, denying application to validate petitioner’s designating petition as a Democratic candidate for Member of the Assembly for the 79th Assembly District, Bronx County, unanimously affirmed, without costs and without disbursements. The designating petition was not presented to this court, but on the argued tabulation there would still be an insufficiency of valid signatures to the petition, even if we were able to agree with appellant. Concur ■—■ Stevens, P. J., MeGivern, Markewich, Murphy and Steuer, JJ.